Callahan, J.
(concurring). I concur for reversal and dismissal of the information on the ground that the last clause of section 2040 of the Penal Law relating to interference with “ quiet enjoyment ” of leased premises is too vague and indefinite to advise one reading the statute as to what conduct is proscribed, and thus such portion of the statute is void (Winters v. New York, 333 U. S. 507).
It is inconceivable that the Legislature intended to make every interference with quiet enjoyment a crime, especially where in some cases such interference would not even give rise to a cause of action for civil damages. It is sometimes said that to be actionable an eviction of the tenant must be involved. (See Boreel v. Lawton, 90 N. Y. 293; Matter of O’Donnell, 240 N. Y. 99, 104; Jackson v. Paterno, 58 Misc. 201, 203, affd. 128 App. Div. 474, and 1 Tiffany on Landlord and Tenant, § 79.) It was not sufficient for the Legislature broadly to brand as criminal “ any ” interference with quiet enjoyment without further statement or specification of the conduct intended to be proscribed as unlawful interference and without setting forth standards or criteria for determining its unlawful character. No such standards or criteria are to be found in the portion of the statute pertinent to this case.
Peck, P. J., Dore, Breitel and Bastow, JJ., concur in Per Curiam opinion; Callahan, J., concurs in the result in opinion.
Judgment unanimously reversed and the information dismissed.